— Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered April 18, 1991, in favor of plaintiff against defendant awarding $13,842.50 inclusive of costs and interest, representing the reasonable value of legal services provided, unanimously affirmed, without costs.
Generally, receipt and retention of a law firm’s accounts, without objection within a reasonable time, and an agreement to pay a portion of the indebtedness, gives rise to an account stated (Rosenman Colin Freund Lewis & Cohen v Edelman, 160 AD2d 626).
Plaintiff commenced this action to recover unpaid legal fees and disbursements in the total sum of $25,942. For purposes of the summary judgment motion, defendant’s claim was sufficient to rebut any inference of an implied agreement to pay the stated amount (Diamond & Golomb v D’Arc, 140 AD2d 183). While defendant did not deny that she was liable to plaintiff for services rendered, she questioned the amount due. Furthermore, plaintiff provided defendant with billing statements which showed a balance due, but which did not recite the nature of the services rendered or the hours expended. A copy of time sheets, coupled with explanations, was provided at the hearing to assess damages. In addition, plaintiff testified that, based on its compilation of hours and costs, plaintiff’s ultimate bill came to $40,063, slightly more than was asserted in its complaint. Thus, sufficient material questions of fact existed to warrant the IAS court’s denial of plaintiff’s request for full summary judgment on the theory of an account stated and to direct a trial to determine the amount due, resulting in a judgment based on the reasonable value of plaintiff’s services (Epstein Reiss & Goodman v Greenfield, 102 AD2d 749). Concur — Rosenberger, J. P., Wallach, Ross, Asch and Kassal, JJ.